Greenbaum, J.:
I concur in the reversal of the order appealed from and the granting of plaintiff’s motion with leave to the defendant to amend. It is difficult to understand how the defendant could have been defrauded by a promise that the confession of judgment “ would not be placed on file nor published ” (sic), doubtless meaning, would not be entered and docketed, when, as he alleges, it was represented to him by the plaintiff that the purpose of the judgment was to cause an execution to be issued thereon and returned unsatisfied. Moreover, if it be the fact that the confession of judgment was procured for the purpose of deceiving the bank examiner, then clearly the defendant must have participated in the alleged fraud and cannot be heard upon such a defense.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to defendant to serve an amended answer on payment of said' costs.